Case 1:19-cv-04291-RLY-TAB Document 115 Filed 08/17/21 Page 1 of 1 PageID #: 842




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 MICHELLE FITZGERALD,                                  )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 1:19-cv-04291-RLY-TAB
                                                       )
 RONCALLI HIGH SCHOOL, INC.,                           )
 ROMAN CATHOLIC ARCHDIOCESE OF                         )
 INDIANAPOLIS, INC.,                                   )
                                                       )
                              Defendants.              )

                 ORDER ON AUGUST 16, 2021, SETTLEMENT CONFERENCE
        Parties appeared in person and by counsel August 16, 2021, for a settlement conference

 conducted via Zoom. Settlement discussions held, but no settlement was reached. Conference

 concluded without further order.

        Dated: 8/17/2021



                                           _______________________________
                                       Tim A. Baker
                                       United States Magistrate Judge
                                       Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email
